In a proceeding pursuant to section 330 of the Election Law, judgment of the Supreme 'Court, Nassau County, dated August 23, 1971, modified on the law and the facts by directing that petitioner Michael Kostyrka and one Jeanette P. Kostyrka shall be designated as candidates for the party position of County Committeemen in the Republican Party for the 13th Assembly District, 13th Election District, and not for the party position of County Committeemen in the Republican Party for the 13th Assembly District, 6th Election District. In all other respects, the judgment is affirmed, without costs. In our opinion, a candidate may run for -the office of County Committeeman in only one Election District (Matter of Ryan v. Murray, 172 Misc. 105, affd. 257 App. Div. 1068). Since the earlier petition specifying the 13th Election District was valid, and the candidates did nothing to decline such designation, the second, later petition filed, specifying the 6th Election District, must be considered null and void. Rabin, P. J., Munder, iShapiro, Gulotta and Benjamin, JJ., concur.